DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The application comprises claims directed to the following patentably distinct species: 
    Species A: The system as discussed with reference to Figs. 1-10. 
    Species B: The system as discussed with reference to Figs. 11a-c.
    Species C: The system as discussed with reference to Fig. 11d.
    Species D: The system as discussed with reference to Fig. 12. 
    Species E: The system as discussed with reference to Fig. 13.
    Species F: The system as discussed with reference to Fig. 14.
These species are independent or distinct because they have mutually exclusive characteristics, thus having a search and/or examination burden by requiring different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) and the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Further, the prior art applicable to one species would not likely be applicable to another species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which Currently, no claims are held to be generic. Note that the finding of claims being generic cannot impact the validity of the species requirement. Further, applicants are required to point out which claims correspond with which species, including new or amended claims. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the species require a different field of search due to their mutually exclusive characteristics (for example, searching different classes/subclasses or electronic resources, or employing different search queries)
(b) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of inventions (ii) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143). and (iii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Tom Spinelli on 7 March, 2022 a provisional election was made without traverse to prosecute the invention of Species A, claims 1-9 and 12-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
	In regards to claim 6, the claim reads “a locking member to move the shift member” [lines 9-10]. It is clear this was intended to instead read “a locking member 
	Appropriate correction is required. 
Claim Interpretation
	In regards to claims 7 and 12, it is clear that the insertion body and components thereof are meant to be functionally recited and not positively recited, given the interpretation of the antecedent claims (see the corresponding 112 (b) rejections hereinbelow). 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: guide member in claims 1, 3-5, 8, 10-11 and 13, guide surface in claims 1, 2, 4-5, 6-11 and 13, shift member in claims 1, 3-11 and 13, operation portion in claim 4, gripping member in claim 6, first operation portion in claims 6 and 9, second operation portion in claims 6-7 and 9, stopper portion in claims 6 and 9, locking member in claims 6 and 9, braking member in claim 9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 1, the claim reads “the guide member bringing an outside bend of a peripheral surface of the insertion body into contact with the guide surface when the insertion body is bent toward the guide surface” [lines 2-7] and 
 “the shift member comes into contact with an inside bend of the peripheral surface of the insertion body, as a point of force, opposite to the outside bend of the peripheral surface across a center axis of the insertion body, at a position closer to a proximal end side of the insertion body than a position of the guide surface where the outside bend of the peripheral surface of the insertion body is capable of coming into contact when the insertion body is bent” [lines 10-18] and 

This could be interpreted to be method steps in a device claim, which would render the claim unexaminable. Alternatively, this could be interpreted to be functionally describing the components of the apparatus. That is to say, these limitations describe positively claimed portions of the apparatus (the shift member and guide surface) through their functions when certain conditions occur. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that the latter is the case. 
The examiner recommends use of phrases like “configured to” to make this clear. 
In regards to claim 5, the claim reads “the shift member is brought into contact with the inside bend of the peripheral surface of the insertion body, thereby shifting an angle at which the distal end of the insertion body projects from the distal end of the guide member about the distal end of the guide member as the fulcrum in a state in which the distal end of the insertion body projects distally from a distal end of the guide surface.” [lines 5-12]. 
This could be interpreted to be method steps in a device claim, which would render the claim unexaminable. Alternatively, this could be interpreted to be functionally describing the components of the apparatus. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that the latter is the case. 
In regards to claim 9, the claim reads “the braking member sets a force to move the first operation portion, which removes the insertion body, to be greater in amount than a force to move the second operation portion, which places the shift member along 
This could be interpreted to be method steps in a device claim, which would render the claim unexaminable. Alternatively, this could be interpreted to be functionally describing the components of the apparatus. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that the latter is the case. 
In regards to claim 13, the claim reads “a distal end of the shift member is configured to … warp toward a distal end of the guide surface so that the distal end is parallel to the guide surface along a bend of the guide surface.” [lines 5-8]. 
This limitation is generally indefinite, failing to conform with current US practice. It appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. Therefore, the claim is unclear. 
Allowable Subject Matter
	Claims 1-9 and 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, a guide system for an insertion body, the guide system comprising: 
a guide member which is a cylindrical tube with a side-facing distal opening, having a curved end opposite the side-facing opening curved in the direction of the side-facing opening, the curved end having a u-shaped transverse cross section, or equivalent thereof (112 (f) interpretation of the term “guide member”), 
a guide surface which is a portion of the curved end or equivalent thereof (112 (f) interpretation of the term “guide surface”), the guide surface configured to guide 
a shift member which is a curved tip of an elongated member movable within the guide member, the shift member semi-circular in cross section and bending toward the side-facing distal opening of the guide member, or equivalent thereof (112 (f) interpretation of the term “shift member”) configured to shift a direction of a distal end of the insertion body, the shift member configured to come into contact with an inside bend of the insertion body opposite to the outside bend across a center axis of the insertion body, this contact closer to a proximal end of the insertion body than the guide surface, when the insertion body is bent, 
the shift member configured to bend the insertion body toward the guide surface about the guide surface when the shift member contacts the inside bend. 
Mitsui (USPN 3,915,157) teaches the above except for the physical configuration of the guide member, guide surface and shift member. 
Ouchi (USPN 4,407,273) teaches the above except for the physical configuration of the guide member, guide surface and shift member.
Ouchi (USPN 4,436,087) teaches the above except for the physical configuration of the guide member, guide surface and shift member.
Yabe et al. (USPN 5,562,602) teaches the above, except for the physical configuration of the shift member. 
There is no reason or suggestion provided in the prior art to modify the above art to have the additional features as claimed above, and the only reason to modify the 
Note that any attempt to avoid interpretation of terms under 112 (f) may result in final rejection on the art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mitsui (USPN 3,915,157)
Ouchi (USPN 4,407,273) 
Ouchi (USPN 4,436,087) 
Yabe et al. (USPN 5,562,602) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795